IN THE SUPREME COURT OF THE STATE OF NEVADA




                 JILLYN KELLI KATZ N/K/A JILLYN                           No. 85407
                 KELLI KATZ MATTHIESEN,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                            FILE
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                OCT 1 3 2022
                 CLARK; AND THE HONORABLE                                ELIZABE   f    BROWN
                                                                              FS         E COURT
                 MICHELE MERCER, DISTRICT
                 JUDGE,                                                                CLERK

                 Respondents,
                   and
                 RORY GRIFFITH,
                 Real Party in Interest.




                                       ORDER DENYING PETITION




                             This original petition for a writ of prohibition and mandamus
                challenges a district court order ordering an evidentiary hearing and
                denying a motion to dismiss in a matter involving reinstatement of parental
                rights.
                             The decision to entertain a petition for extraordinary writ relief
                lies within the discretion of this court. Smith v. Eighth Judicial Dist. Court,
                107 Nev. 674, 677, 679, 818 P.2d 849, 851. 853 (1991.) (recognizing that writ
                relief is an extraordinary remedy and that this court has sole discretion in

SUPREME COURT
                determining whether to entertain a writ petition). A writ of mandarnus is
     OF
   NEVADA

  19.17A
                                                                                       27 - 32361
                available only to compel the performance of a legally required act or to cure
                an arbitrary and capricious exercise of discretion.         Round Hill Gen.
                Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536
                (1981). "This court may issue a writ of prohibition to arrest the proceedings
                of a district court exercising its judicial functions when such proceedings
                are in excess of the district court's jurisdiction. NRS 34.320: Srnith v. Eighth
                Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                Petitioners bear the burden to show that extraordinary relief is warranted,
                and such relief is proper only when there is no plain, speedy, and adequate
                remedy at law. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224,
                228, 88 P.3d 840, 841, 844 (2004). An appeal is generally an adequate
                remedy precluding writ relief. Id. at 224, 88 P.3d at 841. Even when an
                appeal is not immediately available because the challenged order is
                interlocutory in nature, the fact that the order may ultimately be challenged
                on appeal from a final judgment generally precludes writ relief. Id. at 225,
                88 P.3d at 841.
                            Having considered the petition and supporting documents we
                are not persuaded that our extraordinary intervention is warranted. To
                begin, petitioner has not demonstrated that an appeal from a final judgment
                would not be a plain, speedy, and adequate remedy. Nor has petitioner
                demonstrated a persuasive basis for deviating from the general rule that
                this court will not entertain writ petitions challenging the denial of a motion
                to dismiss. See Archon Corp. v. Eighth Judicial Dist. Court, 133 Nev. 816,
                824-25, 407 P.3d 702, 709-10 (2017). Additionally, petitioner has not shown
                that the district court has failed to perform a legally required act or has
                arbitrarily or capriciously exercised its discretion. And petitioner has not


SUPREME COURT
     OF
   NEVADA




                                                       9
                shown that the district court as acted in excess of its jurisdiction.
                Accordingly, we
                           ORDER the petition DENIED.




                                       Parraguirre


                                          J.
                Hardesty                                Stiglich


                cc:   Hon. Michele Mercer, District Judge
                      Joseph W. Houston, II
                      Law Offices of Louis C. Schneider, LLC
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA